Case 20-41308          Doc 11      Filed 03/10/20 Entered 03/10/20 03:49:17                     Main Document
                                               Pg 1 of 21


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                   )   Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )   Case No. 20-41308-659
                                                         )
                         Debtors.1                       )   (Joint Administration Requested)
                                                         )
                                                         )   Hearing Date: March 11, 2020
                                                         )   Hearing Time: 10:00 a.m. (Central Time)
                                                         )   Hearing Location: Courtroom 7 North

                  DEBTORS’ MOTION FOR ENTRY OF INTERIM
            AND FINAL ORDERS (A) AUTHORIZING THE DEBTORS
          TO (I) MAINTAIN, CONTINUE, AND RENEW THEIR EXISTING
        INSURANCE PROGRAM AND (II) HONOR CERTAIN PREPETITION
    OBLIGATIONS IN RESPECT THEREOF AND (B) GRANTING RELATED RELIEF

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                               Relief Requested

                  1.       By this Motion, the Debtors seek entry of interim and final orders

(the “Proposed Orders”),2 pursuant to sections 105(a) and 363 of title 11 of the United States

1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
2
     Copies of the Proposed Orders will be made available on the Debtors’ case information website at:
     http://cases.primeclerk.com/foresightenergy.


Doc#: US1:13615177v5
Case 20-41308          Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17         Main Document
                                            Pg 2 of 21


Code (the “Bankruptcy Code”), Rules 6003 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 2015-3(B) of the Local Rules of Bankruptcy

Procedure of the Eastern District of Missouri (the “Local Bankruptcy Rules”), (a) authorizing,

but not directing, the Debtors to (i) continue their insurance coverage on an uninterrupted basis

during the pendency of these chapter 11 cases, including the authority to revise, renew, replace,

extend, supplement, or otherwise change their customary insurance policies and (ii) pay all

premiums and other related amounts thereunder in the ordinary course of business, and

(b) granting related relief.

                                      Jurisdiction and Venue

                  2.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District Court for

the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

                  3.     The statutory and legal predicates for the relief requested herein are

sections 105(a) and 363 of the Bankruptcy Code, Bankruptcy Rules 6003 and 6004, and Local

Bankruptcy Rule 2015-3(B).

                                            Background

                  4.     On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and



                                                 2
Doc#: US1:13615177v5
Case 20-41308          Doc 11      Filed 03/10/20 Entered 03/10/20 03:49:17                    Main Document
                                               Pg 3 of 21


industrial companies located in the eastern half of the United States and across the international

market.

                  5.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                            Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                   The Debtors’ Insurance Program4

                  7.      In the ordinary course of business, the Debtors maintain comprehensive

insurance coverage through policies, as set forth in Exhibit A hereto (the “Insurance Policies,”


3
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.
4
    The description of the Insurance Program set forth herein is intended as a summary only, and the actual terms of
    the program’s Insurance Policies and related agreements shall govern in the event of any inconsistency.


                                                         3
Doc#: US1:13615177v5
Case 20-41308          Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17            Main Document
                                            Pg 4 of 21


and all premiums, deductibles, fees, and obligations related thereto, the “Insurance Obligations”),

that are administered by various third-party insurance carriers (the “Insurance Carriers”) to

protect against adverse occurrences (altogether, the “Insurance Program”).           Each Insurance

Policy falls into one of two categories: Reschini Policies or Aon Policies (each as defined

below).

A.       The Reschini Policies

                  8.     The Debtors maintain general liability, umbrella, property, excess liability,

excess automobile, pollution liability, and other forms of coverage through Insurance Policies

procured and negotiated with the help of Reschini Agency, Inc. (“Reschini”), an insurance

broker (collectively, the “Reschini Policies”). The Insurance Obligations under the Reschini

Policies are financed through insurance premium financing and security agreements (each,

a “Financing Agreement”) with BankDirect Capital Finance, Inc.               Commissions owed to

Reschini for its services as broker (“Broker’s Fees”) are paid to directly to Reschini by

BankDirect out of the amounts the Debtors pay to BankDirect under the Financing Agreements.

                  9.     Pursuant to the Financing Agreements, the Debtors remitted to BankDirect

cash down payments totaling approximately $1.3 million. Under the terms of the Financing

Agreements, the Debtors are required to remit aggregate monthly payments of approximately

$475,000. Additionally, as security for payment of all amounts owing under the Financing

Agreements, the Debtors assigned to BankDirect a security interest in all proceeds of the

Reschini Policies. As of the Petition Date, the Debtors do not believe there are any material

prepetition Insurance Obligations owed in connection with the Reschini Policies, but, out of an

abundance of caution, the Debtors seek authority to satisfy any such prepetition obligations.




                                                   4
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17          Main Document
                                             Pg 5 of 21


B.       The Aon Policies

                  10.     The Debtors also maintain primary, excess, and tail director and officer

liability coverage, crime coverage, and other related coverage (the “Aon Policies”). The Debtors

employ Aon Insurance Services West, Inc. (“Aon”) to assist with the procurement and

negotiation of the Aon Policies. The Debtors pay the Aon Policy premiums, which include any

Broker’s Fees earned by Aon, directly to Aon. With respect to the Aon Policies, the Debtors

paid $2,881,944 in Insurance Obligations. The Debtors intend to maintain the Aon Policies, use

the brokerage services provided by Aon, and pay all Insurance Obligations related thereto during

these chapter 11 cases and believe that continuing this arrangement is in the best interests of their

creditors and estates. As of the Petition Date, the Debtors do not believe there are material

prepetition Insurance Obligations owed to Aon, but, out of an abundance of caution, the Debtors

seek authority to satisfy any such prepetition obligations.

                  11.     Pursuant to the Insurance Program, the Debtors may be required to pay

various deductibles or retention amounts (the “Insurance Deductibles”) depending upon the type

of claim and the Insurance Policy involved. Under certain policies, the Insurance Carriers and

third-party administrators may pay claimants and then invoice the Debtors for reimbursement for

claims paid within any Insurance Deductible. In such situations, the Insurance Carriers may

have prepetition claims against the Debtors. As of the Petition Date, the Debtors do not believe

there are any material prepetition obligations owed to Insurance Carriers relating to Insurance

Deductibles, but, out of an abundance of caution, the Debtors seek authority to satisfy any such

prepetition obligations.




                                                  5
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17         Main Document
                                             Pg 6 of 21


                                     Basis for Relief Requested

A.       The Court Should Authorize the Debtors to Maintain the Insurance Program and
         Satisfy the Insurance Obligations Related Thereto

                  12.     Maintaining the Debtors’ Insurance Program is an ordinary course of

business transaction and is authorized by sections 105(a), 363(b), 363(c), 503, 1107, and 1108 of

the Bankruptcy Code. Authority to continue the Insurance Program, and, where necessary, pay

prepetition Insurance Obligations that may be due and owing—to the extent the Debtors

determine that such payment is necessary to avoid cancellation, default, alteration, assignment,

attachment, lapse, or any other form of impairment of the coverage, benefits, or proceeds

provided thereunder, if any—is critical to the Debtors’ operations and their chapter 11 efforts.

                  13.     The coverage provided under their Insurance Program is essential for

preserving the value of the Debtors’ assets and reducing potential liability of the estates, which

will inure to the benefit of all stakeholders in these chapter 11 cases. For example, should the

Debtors not pay BankDirect, the counterparty that has financed the majority of the Debtors’

Insurance Policies under the terms of the Financing Agreements, BankDirect may assert its

security interest in the Debtors’ insurance proceeds, impairing critical insurance coverage when

the Debtors may need it most.

                  14.     Maintenance of insurance coverage under certain of the Insurance Policies

is required under the Operating Guidelines and Reporting Requirements for Debtors in

Possession and Chapter 11 Trustees (the “Operating Guidelines”) published by the United States

Trustee (the “U.S. Trustee”), the Bankruptcy Code, see 11 U.S.C. § 1112(b)(4)(C), Local

Bankruptcy Rule 2015-3, and the laws of the various states in which the debtors operate. See 28

U.S.C. § 959(b) (chapter 11 debtor obligated under federal law to operate chapter 11 business

according to laws of states where business and properties are located).


                                                  6
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17           Main Document
                                             Pg 7 of 21


                  15.     Consistent with the Debtors’ historical practices, the Debtors may need to

revise, extend, renew, or supplement Insurance Policies or otherwise change their Insurance

Program during the pendency of these chapter 11 cases. The nonpayment of any Insurance

Obligations under the Insurance Program could result in one or more of the Insurance Carriers

increasing future insurance premiums, declining to renew the Insurance Policies or refusing to

enter into new Insurance Policies. Moreover, if the Insurance Policies lapse without renewal, the

Debtors risk being exposed to substantial liability at a later date to the detriment of all parties in

interest.

                  16.     Section 363(c) of the Bankruptcy Code permits a debtor to continue to

engage in ordinary course of business transactions without the need for this Court’s approval.

11 U.S.C. § 363(c).        Maintaining the Insurance Program, including paying the Insurance

Obligations, is an ordinary course of business practice of the Debtors, as it is for substantially all

companies in the Debtors’ and other industries.

                  17.     Furthermore, to the extent maintenance of the Insurance Program and

payment of the Insurance Obligations were considered outside of the ordinary course of business,

sections 105(a) and 363(b) of the Bankruptcy Code authorize the requested relief. Section

105(a) of the Bankruptcy Code allows the Court to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of [the Bankruptcy Code.]” 11 U.S.C. §

105(a). It permits a bankruptcy court to take whatever action “is appropriate or necessary in aid

of the exercise of its jurisdiction.” 2 COLLIER        ON   BANKRUPTCY ¶ 105.01. Similarly, section

363(b)(1) of the Bankruptcy Code authorizes a debtor to use property of the estate other than in

the ordinary course of business after notice and a hearing. 11 U.S.C. § 363(b)(1); see also In re

Apex Oil Co., 92 B.R. 847 (Bankr. E.D. Mo. 1988).



                                                   7
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17            Main Document
                                             Pg 8 of 21


                  18.     The well-settled “doctrine of necessity” also supports the requested relief.

This rule authorizes postpetition payment of prepetition obligations where necessary to preserve

or enhance the value of a debtor’s estate for the benefit of all creditors. The Supreme Court of

the United States first articulated the doctrine of necessity more than a century ago in affirming

the authorization of using receivership funds to pay pre-receivership debts owed to employees,

vendors, and suppliers, among others, when such payments were necessary to preserve the

receivership property and the integrity of the business in receivership. See, e.g., Miltenberger v.

Logansport, C. & S.W. Ry. Co., 106 U.S. 286, 309–11 (1882). The Court’s power to utilize the

doctrine of necessity in chapter 11 cases derives from the Court’s inherent equity powers and its

statutory authority to “issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title.” See, e.g., 11 U.S.C. § 105(a); In re Carlson, 126 F.3d 915,

920 (7th Cir. 1997) (“Section 105(a) gives the bankruptcy court the authority to issue any order

necessary to carry out the provisions of the Bankruptcy Code.”); In re Chinichian, 784 F.2d

1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the bankruptcy court to fashion

orders as necessary pursuant to the purposes of the Bankruptcy Code.”); In re NWFX, Inc., 864

F.2d 588, 590 (8th Cir. 1988) (“The overriding consideration in bankruptcy, however, is that

equitable principles govern . . . .”).

                  19.     This doctrine of necessity functions in a chapter 11 reorganization as a

mechanism by which the bankruptcy court can exercise its equitable power to allow payment of

critical prepetition claims not explicitly authorized by the Bankruptcy Code.              See In re

Wehrenberg, Inc., 260 B.R. 468 (Bankr. E.D. Mo. 2001) (“Pursuant to 11 U.S.C. § 105(a) the

Court may authorize the payment of prepetition claims when such payments are necessary to the

continued operation of the Debtor”); see also In re Bos. & Me. Corp., 634 F.2d 1359, 1382 (1st



                                                   8
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17          Main Document
                                             Pg 9 of 21


Cir. 1980) (recognizing the existence of a judicial power to authorize trustees to pay claims for

goods and services that are indispensably necessary to the debtors’ continued operation); In re

Just for Feet, Inc., 242 B.R. 821, 824 (D. Del. 1999) (“While the doctrine [of necessity] was not

codified in the Bankruptcy Code, courts have used their equitable power under Section 105(a) of

the Code to authorize the payment of prepetition claims . . . .”). The doctrine is frequently

invoked early in a reorganization, particularly in connection with those chapter 11 sections that

relate to payment of prepetition claims.

                  20.     The Debtors’ ability to pay the prepetition Insurance Obligations is

necessary to their continued and uninterrupted operations during these chapter 11 cases.

Maintaining the Insurance Policies is necessary to preserve the value of the Debtors’ assets,

thereby ensuring the adequate protection of the Debtors’ property for all parties in interest, and to

minimize exposure to risk. Honoring the Financing Agreements is also necessary to maintaining

the Insurance Policies, as failure to make the payments required under the Financing Agreements

can trigger cancellation of many of those Insurance Policies. In addition, paying Broker’s Fees

will ensure that those brokers will be available to assist the Debtors in maintaining existing

Insurance Policies and procuring additional necessary insurance during these chapter 11 cases.

                  21.     Maintaining the Insurance Policies enables the Debtors to avoid the

incurrence of possibly significant liabilities, and therefore represents a sound exercise of their

business judgment. The Insurance Policies protect the Debtors and other parties in interest from

losses caused by casualty, natural disaster, fraud, or other unforeseen events. In fact, in some

instances, maintenance of insurance coverage is required by the regulations, laws, and contracts

that govern the Debtors’ commercial activities, including the U.S. Trustee’s requirement that a

debtor maintain adequate coverage given the circumstances of its chapter 11 case. Accordingly,



                                                 9
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17              Main Document
                                            Pg 10 of 21


it is necessary for the Debtors to pay their prepetition Insurance Obligations, including their

insurance premiums, obligations owed under the Financing Agreements, and amounts owed to

Aon, to ensure that the Debtors are able to renew, supplement, or purchase insurance coverage

on a postpetition basis in the ordinary course of business.

                  22.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Mar. 15, 2019) [Docket No.: 583]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Dec. 1, 2017) [Docket No.: 205]; In re Noranda

Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. June 9, 2016) [Docket No.: 868]; In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 14, 2016) [Docket No.: 85]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.

         Processing of Checks and Electronic Funds Transfers Should Be Authorized

                  23.     The Debtors have sufficient funds to pay the amounts described herein in

the ordinary course of business by virtue of expected cash flows from ongoing business

operations, debtor-in-possession financing, and anticipated access to cash collateral. Also, under

the Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment made relating to the Insurance Obligations.

Accordingly, the Debtors believe that only checks or wire transfer requests relating to authorized

payments will be honored and that this Court should authorize all applicable financial

institutions, when requested by the Debtors, to receive, process, honor, and pay any and all

checks or wire transfer requests in respect of the relief requested herein.



                                                    10
Doc#: US1:13615177v5
Case 20-41308           Doc 11    Filed 03/10/20 Entered 03/10/20 03:49:17         Main Document
                                             Pg 11 of 21


                       The Requirements of Bankruptcy Rule 6003 Are Satisfied

                  24.      The Debtors seek immediate authorization for the relief requested in this

Motion. Pursuant to Bankruptcy Rule 6003(b), a bankruptcy court cannot grant “a motion to use,

sell, lease or otherwise incur an obligation regarding property of the estate, including a motion to

pay all or part of a claim that arose before the filing of the petition” within the first twenty-one

(21) days after the petition date unless the relief is “necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003(b).          For the reasons set forth herein and in the First Day

Declarations, the Debtors believe an immediate and orderly transition into chapter 11 is critical

to the viability of their operations and that any delay in granting the relief requested could hinder

the Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the

requested relief during the first twenty-one (21) days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that

they have satisfied Bankruptcy Rule 6003(b) and therefore respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.

                           Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  25.      By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the

fourteen (14) day stay imposed by Bankruptcy Rule 6004(h).




                                                   11
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17         Main Document
                                            Pg 12 of 21


                                       Reservation of Rights

                  26.     Nothing contained herein is intended or should be construed as (a) an

admission as to the validity or priority of any claim or lien (or the priority thereof) against the

Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion,

(e) a request or authorization to assume or adopt any agreement, contract, or lease under

section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or applicable law. Likewise, if the Court grants the

relief sought herein, any payment made pursuant to an order of the Court is not intended to be

nor should it be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim.

                                               Notice

                  27.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Insurance Carriers; (s) BankDirect; (t) Reschini; (u) Aon; and (v) the holders of the



                                                 12
Doc#: US1:13615177v5
Case 20-41308           Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17          Main Document
                                            Pg 13 of 21


thirty (30) largest unsecured claims against the Debtors, on a consolidated basis; (w) counsel to

the Committee; and (x) any party that has requested notice pursuant to Bankruptcy Rule 2002

(collectively, the “Notice Parties”). Notice of this Motion and any order entered hereon will be

served in accordance with Local Bankruptcy Rule 9013-3(A)(1). In light of the nature of the

relief requested herein, the Debtors submit that no other or further notice is necessary.



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 13
Doc#: US1:13615177v5
Case 20-41308          Doc 11    Filed 03/10/20 Entered 03/10/20 03:49:17           Main Document
                                            Pg 14 of 21


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri       ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                 14
Doc#: US1:13615177v5
Case 20-41308          Doc 11   Filed 03/10/20 Entered 03/10/20 03:49:17   Main Document
                                           Pg 15 of 21


                                            Exhibit A

                                  Schedule of Insurance Policies




Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17          Main Document
                                               Pg 16 of 21



Carrier                 Insurance       Policy Type        Policy No.         Term        Annual
                         Broker                                                          Premium
Aon Policies
National Union
Fire Insurance                        Directors &                         6/1/2019-
Company                Aon            Officers        01-585-02-57        6/1/2020       $165,000
XL Specialty
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      ELU162615-19        6/1/2020       $88,000
Continental
Casualty Insurance                                                        6/1/2019-
Company                Aon            Excess D&O      652125455           6/1/2020       $86,000
StarStone Specialty
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      Q81449190ASP        6/1/2020       $80,000
Endurance
American
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      DOX10005085705      6/1/2020       $68,000
Twin City Fire
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      72 DA 0285185 19    6/1/2020       $62,000
Argonaut Insurance                                                        6/1/2019-
Company                Aon            Excess D&O      MLX7600958-5        6/1/2020       $53,300
XL Specialty
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      ELU162617-19        6/1/2020       $45,305
ACE American
Insurance                                                                 6/1/2019-
Company                Aon            Excess D&O      DOX G23684573 006   6/1/2020       $40,000
National Union
Fire Insurance                                                            6/1/2019-
Company                Aon            Excess D&O      01-585-02-59        6/1/2020       $39,900
National Union
Fire Insurance
Company                Aon            D&O Run-off     01- 585- 02- 57     72 Months      $470,250

AXA XL                 Aon            D&O Run-off     ELU162615-19        72 Months      $250,800
CNA Financial          Aon            D&O Run-off     G-22075-B           72 Months      $245,100
StarStone
Insurance Holdings     Aon            D&O Run-off     Q81449190ASP        72 Months      $228,000
Sompo
International          Aon            D&O Run-off     DOX10005085705      72 Months      $193,000
The Hartford
Financial Services
Group                  Aon            D&O Run-off     72 DA 0285185 19    72 Months      $176,700


Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17           Main Document
                                               Pg 17 of 21



Carrier                 Insurance       Policy Type        Policy No.         Term         Annual
                         Broker                                                           Premium
Argonaut Insurance
Company                Aon            D&O Run-off     MLX7600958-5        72 Months       $151,905

AXA XL                 Aon            D&O Run-off     ELU162617-19        72 Months       $129,119
ACE American
Insurance
Company                Aon            D&O Run-off     DOX G23684573 006   72 Months       $114,000
National Union
Fire Insurance
Company                Aon            D&O Run-off     01- 585- 02- 59     72 Months       $113,715
National Union
Fire Insurance                                                            8/31/19 to
Company                Aon            Crime           01-771-84-71        8/31/20         $11,132
Continental
Casualty Insurance                                                        8/31/19 to
Company                Aon            Fiduciary       596498795           8/31/20         $7,500
Continental                           Employment
Casualty Insurance                    Practice                            8/31/19 to
Company                Aon            Liability       596721126           8/31/20         $42,000
National Union
Fire Insurance                                                            8/31/19 to
Company                Aon            KRE             82867315            8/31/22         $9,018
National Union
Fire Insurance                        Directors &                         8/1/16 to
Company                Aon            Officers        01-308-78-78        3/31/23         $15,403
National Union
Fire Insurance                                                            8/1/16 to
Company                Aon            Fiduciary       01-308-78-78        3/31/23         $68,604
National Union                        Employment
Fire Insurance                        Practice                            8/1/16 to
Company                Aon            Liability       01-308-78-78        3/31/20         $13,559
National Union
Fire Insurance                                                            8/1/16 to
Company                Aon            Crime           01-308-78-78        3/31/23         $1,932
National Union
Fire Insurance                                                            8/1/16 to
Company                Aon            KRE             01-308-78-78        3/31/23         $890
Reschini Policies
IRONSHORE
SPECIALTY              The Reschini                                       6/1/2019-
INSURANCE CO           Group          Package         002043405           6/1/2020        $347,477
APOLLO                 The Reschini   General                             6/1/2019-
CONSORTIUM             Group          Liability       PC304000n           6/1/2020        $89,493
UNDERWRITERS           The Reschini   General         PC304004n           6/1/2019-       $18,367

                                                      2
Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17               Main Document
                                               Pg 18 of 21



Carrier                 Insurance       Policy Type          Policy No.          Term          Annual
                          Broker                                                              Premium
LLOYDS                 Group          Liability                              6/1/2020
LONDON (IL)
APOLLO                 The Reschini                                          6/1/2019-
CONSORTIUM             Group          Umbrella           PC304001n           6/1/2020         $363,715
LEXINGTON
INSURANCE              The Reschini                                          6/1/2019-
COMPANY                Group          Excess Liability   023627440           6/1/2020         $117,153
APOLLO                 The Reschini                                          6/1/2019-
CONSORTIUM             Group          Excess Liability   PC304002n           6/1/2020         $80,158
STARR SURPLUS
LINES
INSURANCE              The Reschini                                          6/1/2019-
COMPANY                Group          Excess Liability   10000030750191      6/1/2020         $51,010
TRAVELERS
INDEMNITY              The Reschini                      P8108K952696-IND-   6/1/2019-
COMPANY                Group          BAP                19                  6/1/2020         $42,005
Lloyd's (Beazley       The Reschini   Property                               12/15/2019-
Led)                   Group          Insurance          PN301440M           12/15/2020       $4,499,453
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Markel Bermuda         Group          Insurance          PN306400M           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
RSUI Indemnity         Group          Insurance          NHT906390           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Aspen                  Group          Insurance          HIAHP5U18           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Liberty Bermuda        Group          Insurance          PN301470M           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
OCIL Bermuda           Group          Insurance          PN306310M           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
AWAC Bermuda           Group          Insurance          PN301480M           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Brit US                Group          Insurance          PD-10563-04         12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Argo Bermuda           Group          Insurance          PN302780M           12/15/2020       above
                                                                                              Premium
                       The Reschini   Property                               12/15/2019-      included
Sompo (London)         Group          Insurance          PN301490M           12/15/2020       above

                                                         3
Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17              Main Document
                                               Pg 19 of 21



Carrier                 Insurance       Policy Type           Policy No.        Term          Annual
                         Broker                                                              Premium
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
Lloyd's (Amtrust)      Group          Insurance          PN301500M          12/15/2020       above
                                                                                             Premium
Evanston Insurance     The Reschini   Property                              12/15/2019-      included
Co                     Group          Insurance          MKLV7IM0048102     12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
Axis USA               Group          Insurance          ECF727237-18       12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
HIIG                   Group          Insurance          PRO440293          12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
ACE American           Group          Insurance          EPR N14328105      12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
Liberty Bermuda        Group          Insurance          PN301530M          12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
MS Amlin               Group          Insurance          PN306460M          12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
Navigators             Group          Insurance          NY18ILM019861-01   12/15/2020       above
                                                                                             Premium
                       The Reschini   Property                              12/15/2019-      included
RSUI Indemnity         Group          Insurance          NHT906386          12/15/2020       above
                                                                                             Premium
Lloyd's (Markel        The Reschini   Property                              12/15/2019-      included
Led)                   Group          Insurance          KA304650M          12/15/2020       above
Ironshore Specialty                   Excess Liability
Insurance              The Reschini   $25mil xs                             6/1/2019-
Company                Group          $25mil             001682306          6/1/2020         $92,909
                       The Reschini                                         5/23/2019-
US AIG                 Group          Aircraft           S1HL1-D103         5/23/2020        Covered
Illinois National      The Reschini   Fiduciary                             7/01/2019-
Insurance Co           Group          Liability          01-478-00-09       7/01/2020        Covered
Rockwood                              Coal Field
Casualty Insurance     The Reschini   Construction,                         7/01/2019-
Company                Group          LLC WC             WC455866           7/01/2020        $2,772,523
The Ins Co of the      The Reschini   International                         6/01/2019-
State of PA            Group          Exporters          WS11013333         6/01/2020        Covered
Continental            The Reschini                                         5/05/2019-
Insurance Co           Group          Crime              596684319          5/05/2020        Covered


                                                         4
Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17             Main Document
                                               Pg 20 of 21



Carrier                 Insurance       Policy Type        Policy No.          Term          Annual
                         Broker                                                             Premium
                       The Reschini   Marine Package                       12/05/2019-
Navigators             Group          Primary          NY18MPK00706001     12/05/2020       $17,378
                                                                                            premium
                       The Reschini   Marine Package   MASIHICH00019018/   12/05/2019-      included
Starr                  Group          Primary          118                 12/05/2020       above
                                                                                            premium
                       The Reschini   Marine Package                       12/05/2019-      included
AGCS                   Group          Primary          OHL92012593         12/05/2020       above
                       The Reschini   Marine Excess                        12/05/2019-      Included in
Navigators             Group          $4mil xs $1mil   NY18MPK00706001     12/05/2020       primary
                                                                                            premium
                       The Reschini   Marine Excess                        12/05/2019-      included
Starr                  Group          $4mil xs $1mil   MASILCH00022118     12/05/2020       above
                                                                                            premium
                       The Reschini   Marine Excess                        12/05/2019-      included
AGCS                   Group          $4mil xs $1mil   OHL92012593         12/05/2020       above
                       The Reschini   Marine Excess                        12/05/2019-
Navigators             Group          $5mil xs $5mil   NY18LIA95746701     12/05/2020       $1,905
                                                                                            premium
                       The Reschini   Marine Excess                        12/05/2019-      included
Starr                  Group          $5mil xs $5mil   MASILCH00025918     12/05/2020       above
                                                                                            premium
                       The Reschini   Marine Excess                        12/05/2019-      included
AGCS                   Group          $5mil xs $5mil   OXL92012594         12/05/2020       above
                                      Marine Excess
                       The Reschini   $90mil xs                            12/05/2019-
Navigators             Group          $10mil           NY18LIA95746702     12/05/2020       $4,953
                                      Marine Excess                                         premium
                       The Reschini   $90mil xs                            12/05/2019-      included
Starr                  Group          $10mil           MASILCH00022218     12/05/2020       above
                                      Marine Excess                                         premium
                       The Reschini   $90mil xs                            12/05/2019-      included
Liberty Mutual         Group          $10mil           ATABKMQ4002         12/05/2020       above
                                      Marine Excess                                         premium
                       The Reschini   $90mil xs                            12/05/2019-      included
AGCS                   Group          $10mil           OXL92012595         12/05/2020       above
                                      Marine Excess                                         premium
                       The Reschini   $90mil xs                            12/05/2019-      included
AIG                    Group          $10mil           25437053            12/05/2020       above
                                      Marine Excess
National Union         The Reschini   $50mil xs                            12/05/2019-
Fire Insurance Co      Group          $100mil          45775993            12/05/2020       $1,905
                       The Reschini   Marine Excess                        12/05/2019-      premium
Zurich                 Group          $50mil xs        MAR5844854-06       12/05/2020       included


                                                       5
Doc#: US1:13615177v5
Case 20-41308          Doc 11       Filed 03/10/20 Entered 03/10/20 03:49:17            Main Document
                                               Pg 21 of 21



Carrier                 Insurance       Policy Type          Policy No.       Term           Annual
                         Broker                                                             Premium
                                      $100mil                                              above
                                      Marine Excess                                        premium
United States Fire     The Reschini   $50mil xs                           12/05/2019-      included
Ins Co                 Group          $100mil           832-103966-7      12/05/2020       above
                                      Marine Excess                                        premium
                       The Reschini   $50mil xs                           12/05/2019-      included
IMU                    Group          $100mil           B5JH61350         12/05/2020       above
                                      Marine Excess                                        premium
                       The Reschini   $50mil xs                           12/05/2019-      included
CNA                    Group          $100mil           EX121994          12/05/2020       above
National Union         The Reschini                                       8/12/2019-
Fire Ins Co            Group          Marine Cargo      0 15912958        8/12/2020        $11,600
Water Quality
Insurance              The Reschini                                       12/05/2019-
Syndicate              Group          Water Pollution   53-81095          12/05/2020       $2,016
                       The Reschini                                       12/02/2019-
US AIG                 Group          Helicopter        SIHLI-C168        12/02/2020       Covered
AIG National           The Reschini   Kidnap and                          8/11/2019-
Union Fire Ins         Group          Ransom            86-342-978        8/11/2020        Covered
Underwriters at        The Reschini   Breach                              9/21/2019-
Lloyds, London         Group          Response          W20307180301      9/21/2020        Covered
                                      Hangar and
The Travelers          The Reschini   Helipad                             3/17/2019-
Indemnity Co.          Group          Building          KTK6307330B258    3/17/2020        Covered




                                                        6
Doc#: US1:13615177v5
